IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WILMINGTON TOWNSHIP,                           :   No. 161 WAL 2022
                                               :
                    Respondent                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
CARRIE HAHN,                                   :
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
TERRY MUTCHLER, ESQ.,                          :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

     AND NOW, this 31st day of October, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.